NEWS RELEASE CONTACT: R. Jerry Giles, Senior Vice President/Chief Financial Officer TELEPHONE #:540-886-0796 DATE: February 10, 2009 FOR IMMEDIATE RELEASE COMMUNITY FINANCIAL REPORTS THREE AND NINE MONTH EARNINGS STAUNTON, VIRGINIA Community Financial Corporation (NASDAQ: CFFC), a holding company whose sole subsidiary is Community Bank, Staunton, Virginia, today reported earnings for the quarter and nine months ended December 31, 2008.For the quarter ended December 31, 2008, Community Financial reported income of $4,239,000 or $0.97 per diluted share, compared to net income of $924,000 or $0.21 per diluted share for the same period last year.Net income for the current quarter compared to the December 31, 2007 quarter increased due to the $4.2 million tax benefit on an other than temporary impairment (OTTI) non-cash charge related to Fannie Mae and Freddie Mac preferred stock reported in the September 30, 2008 quarter and an increase in net interest income of $386,000. The increase for the current quarter was partially offset by increases in the provision for loan losses of $791,000, noninterest expenses of $418,000 and an OTTI non-cash charge related to Fannie Mae and Freddie Mac preferred stock of $482,000. The increase in the provision for loan losses is primarily related to both the increase in our lending and an increase in charge-offs and anticipated charge-offs related to loans for which we have established specific reserves. The tax benefit of $4.2 million related to the OTTI charge in the September 30, 2008 quarter and the after tax OTTI charge of $299,000 during the current quarter increased the net income reported for the current quarter by $3.9 million or $0.89 per share.
